LARSON, Justice.
In this interlocutory appeal, the only issue is whether the district court erred in refusing to dismiss a claim alleging intentional infliction of physical and emotional distress caused by the defendant’s “seduction” of the plaintiff’s former husband, in view of our decision in Fundermann v. Michelson, 304 N.W.2d 790 (Iowa 1981) (abolishing the claim of alienation of affections). We affirm.
Our “notice pleading” rule requires only a “short and plain statement of the claim”; it does not require pleading of facts. Iowa R.Civ.P. 69(a). In order to sustain a motion to dismiss for failure to state a claim for relief, therefore, we must conclude that no state of facts is conceivable under which the plaintiff might prove her right of recovery. Glass v. Minnesota Protective Life Insurance Company, 314 N.W.2d 393, 397 (Iowa 1982).
An alienation of affections claim required (1) wrongful conduct by the defendant, (2) loss of affection, and (3) a causal *498connection. See Giltner v. Stark, 219 N.W.2d 700, 704 (Iowa 1974). A claim of intentional infliction of emotional distress, on the other hand, requires (1) “outrageous conduct” by the defendant; (2) with intent of causing distress or reckless disregard of the probability of causing it; (3) the plaintiff’s suffering of extreme distress; and (4) a causal connection. See Amsden v. Grinnell Mutual Reinsurance Company, 203 N.W.2d 252, 255 (Iowa 1972); see Restatement (Second) of Torts § 46 at 71-72 (1965).
The elements of the tort of intentional infliction of emotional distress, and some of its policy considerations, are different from those in an alienation claim. We cannot conclude as a matter of law that no facts are conceivable under which a claim for intentional infliction of emotional distress could be maintained merely because it, like alienation claims, arises out of a failed marital relationship. Whether such facts are present is more appropriately resolved upon presentation of evidence through summary judgment, see Lamantia v. Sojka, 298 N.W.2d 245, 247 (Iowa 1980); 5 Wright & Miller, Federal Practice & Procedure § 1202 at 60 (1969), or by trial.
AFFIRMED.
All Justices concur except LeGRAND, McCORMICK, UHLENHOPP, and HARRIS, JJ., who dissent.